CONTRAT DE PARTAGE DE PRODUCTION
ENTRE

La République du Congo, ci-après désignée le “Congo”, représentée par Monsieur Benoît KOUKEBENE,
Ministre des Hydrocarbures,

d'une part,

ET

Elf Congo, société anonyme ayant son siège scciz à Fointe-Noire, représeriée par
Monsieur Pierre OFFANT, son Directeur Général, et

Agip Recherches Congo, société anonyme ayant son siège social à Brazzaville, représentée par Monsieur
Pietro CAVANNA, son Président,

ci-après désignées cc!lectivement “le Contracteur”,

d'autre part,

IL A PREALABLEMENT ETE EXPOSE QUE :

Elf Congo exerce ses activités pétrolières au Congo dans le cadre de la Convention d'Etablissement signée
avec le Congo le 17 octobre 1968, telle qu'amendée par ses Averants n°1 à 9 ainsi que par l'Accord du
30 juin 1989, et ci-après désignée la “Convention”;

Elf Congo est titulaire, en association avec Agip Recherches Congo, de la Concession d'Emeraude, attribuée
le 18/11/1970, de la Concession de Likouala, attribuée le 27/05/1978, du Permis d'explcäation de
Tchibouela, attribué le 8/07/1985, du Permis d'exploitation de Tchendo, attribué le 30/07/1988, et de la
Concession de Yanga-Sendji, attribuée le 1/12/1979. L'ensemble de ces concessions et permis
d'exploitation sont issus de l'ancien Permis de recherches de Pointe-Noire Grands Fonds etribué le
17/10/1968 et sont ci-aprés désignés "les Permis”.

Elf Congo et Agip Recherches Congo sont associées par un Contrat d'Association en date du 17/12/1973, à
hauteur respectivement de 65% et 35%, pour l'exploitation ce ces Permis; les parts d'Elf Congo et d'Agip
Recherches Congo sont ramenées respectivement à 55,25% et 29,75% pour ce qui concerne les productions
des champs de la Concession de Yanga-Sendji en vertu de l'Accord intervenu avec la République du Congo
le 21 Août 1990 qui réserve 15% de ces mêmes productions à la République du Congo.

En application de l'Avenant n° 9 à la Convention, le Congo et le Contracteur ont négocié et arrêté les

modalités de leur coopération dans le présent contrat de partage de production aux fins de la mise en valeur
desdits Permis.
IL À ENSUITE ETE CONVENU CE QUI SUIT :

Article 1 - Définitions

Aux fins du Contrat, tel que défini ci-après, les termes suivants auront la signification fixée au présent Article:

1.1

12

1.3

1.4

15

1.6

17

1.8

1.13

“Année Civile" : période de douze (12) mois consécutifs commençant le premier janvier de chaque
année.

“Baril” : unité égale à 42 gallons américains (un gallon U.S. étant égal à 3,78541 litres) mesurés à la
température de soixante (60) degrés Fahrenheit.

“Budget” : l'estimation prévisionnelle du coût d'un Programme de Travaux.

“Cession” : toute opération juridique aboutissant à transférer entre les Parties ou à toute autre
entité, autre qu'une Partie, tout ou partie des droits et obligations découlant du Centrat sur tout ou
partie de la Zone de Permis.

"Comité de Gestion” : l'organe visé à l'Article 4 du Contrat.

"Contracteur’ : désigne l'ensemble composé par E!f Congo, Agip Recherches Congo et toute autre
société qui deviendrait Partie au Contrat du fait d'une Cession. Bien qu'il bénéficie d'un droit sur la
production de la Concession de Yanga-Sendji qui figure parmi les Permis, le Congo n'est pas
considéré comme une entité composant le Contracteur dans le Contrat.

“Contrat” : le présent contrat de partage de production, ses annexes qui en font partie intégrante.
ainsi que tout avenant à ce Contrat qui serait conclu entre les Parties.

“Convention” : désigne la Convention d'Etablissement du 17 Octobre 1968 entre la République du
Congo et l'Entreprise de Recherches et d'Activités Pétrolières.

“Cost Oil des Permis” : désigne une part de la Production Nette de la Zone de Permis telle que
définie à l'Article 6.2 du Contrat.

“Cost Oil des Permis Associés” : désigne une part de la Production Nette des Permis Associés telle
que définie à l'Article 6.3 du Contrat.

“Cost Stop des Permis” : désigne la valeur du Cost Oil des Permis telle que définie à l'Article 6.2 du
Contrat.

“Cost Stop des Permis Associés” : désigne la valeur du Cost Oil des Permis Associés telle que
définie à l'Article 6.3 du Contrat.

“Coûts Pétroliers” : toutes les dépenses et les provisions liées aux Travaux Pétroliers. Les Coû
Pétroliers comprennent les dépenses effectivement encourues par le Contracteur ainsi que le
provisions constituées du fait des Travaux Pétroliers, calculées conformément aux dispositions €
la Procédure Comptable. Les Coûts Pétroliers se répartissent entre les dépenses d'évaluation et c
développement, les dépenses d'exploitation, les dépenses antérieures à la date d'effet du Contr:
les provisions liées à l'exploration sur le Permis Haute Mer, les provisions et dépenses po
abandon, les bonus et la Provision pour Investissements Diversifiés définie à l'Article 10 ci-après.
1.14

1.15

1.20

1.21

1.22

1.23

1.24

1.25

1.26

"Coûts Pétroliers Cumulés” : désigne l'ensemble de coûts pétroliers défini à l'Article 6.3 du Contrat.
‘Date d'Effet” : la date de prise d'effet du Contrat telle que définie à l'Afticle 18.1 du Contrat.

"Date d'Entrée en Viqueur : la date de promulgation de la loi portant approbation de l'Avenant
n°9 à la Convention et approbation du Contrat.

"Dollar : la monnaie ayant cours légal aux Etats-Unis d'Amérique.

"Gaz Naturel” : les hydrocarbures gazeux comprenant principalement du méthane et de l'éthane,
qui, à 15°C et à la pression atmosphérique, sont à l'état gazeux, et qui sont découverts et/ou
produits sur la Zone de Permis, après l'extraction des liquides de gaz naturel. Les gaz ce pétrole
liquéfiés, ou GPL, sont, par exception, considérés comme des Hydrocarbures Liquides peur autant
qu'ils sont expédiés au point de livraison sous forme liquide.

“Hydrocarbures” : les Hydrocarbures Liquides et le Gaz Naturel découverts et/ou produits sur la
Zone de Permis.

“Hydrocarbures Liquides” : les Hydrocarbures découverts et/ou produits sur la Zone de Permis, y
compris les GPL, à l'exception du Gaz Naturel.

“Parties” : les parties au Contrat, soit le Congo et le Contracteur.

“Permis” : les concessions et les permis d'exploitation suivants, qui sont issus de l'ancien Fermis de
recherches de Pointe-Noire Grands Fonds, en date du 17/10/1968, et qui ont été octroyés à Elf
Congo: la Concession d'Emeraude, attribuée le 18/11/1970; la Concession de Likouala, attribuée
le 27/05/1978; la Concession de Yanga-Sendji, attribuée le 1/12/1979; le Permis d'explcñation de
Tchibouela, attribué le 8/07/1985; le Permis d'exploitation de Tchendo, attribué le 30/07/:988.
‘Permis Associés” : les concessions et les permis d'exploitation présents ou à venir découlant du
Permis de recherches de Madingo Maritime dont Agip Recherches Congo est titulaire et auxquels
Elf Congo et Agip Recherches Congo participent, en particulier le Permis d'exploitation ce Z2!chi,
attribué à Agip Recherches Congo le 3/06/1986, ainsi que les Concessions de Loango Ouest et
Loango Est, attribuées respectivement à Ef Congo et Agip Recherches Congo le 21/03/1973 et
unitisées le 6/01/1975, et les Permis d'exploitation de “Kombi-Likalala-Libondo" et de Tchibeli-
Litanzi-Loussima” octroyés à Elf Congo le 21/07/1995.

“Prix Fixé” : le prix de chaque Qualité d'Hydrocarbures Liquides, tel que défini à l'Article 8 ci-après.

“Procédure Comptable” : la procédure comptable qui, après signature, fait pantie intégrante du
Contrat dont elle constitue l'Annexe 1.

“Production Nette” : la production totale d'Hydrocarbures Liquides, y compris les gaz ce pétrole
liquéfiés, ou GPL, diminuée de toutes eaux et de tous sédiments produits ainsi que ce toutes
quantités d'Hydrocarbures réinjectées dans le gisement, utilisées ou perdues au cours des Travaux
Pétroliers.
424

1.27 "Production Nette de la Zone de Permis” : pour chaque entité composant le Contracteur, signifie la
Production Nette des champs situés sur les Permis multipliée par le pourcentage d'intérêt détenu
par cette entité dans ces Permis ou, pour ce qui est de la Production Nette des champs situés sur
la Concession de Yanga-Sendji, par le pourcentage des droits reconnus à cette entité sur les
productions extraites de la Concession aux termes de l'Accord du 21/08/1990, soit 55,25% pour
Elf Congo et 29,75% pour Agip Recherches Congo.

. 1.28 ‘Production Nette des Permis Associés” : pour chaque entité composant le Contracteur, signifie la
Production Nette des champs situés sur les Permis Associés multipliée par le pourcentage d'Intérêt
que cette entité détient dans ces Permis Associés.

1.29 ‘Production Nette Totale" : signifie la somme constituée par la Production Nette de la Zone de
Permis et la Production Nette des Permis Associés.

1.30 “Programme de Travaux” : un plan de Travaux Pétroliers devant être effectués durant une période
déterminée, tel qu'approuvé par le Comité de Gestion dans les conditions stipulées au Contrat.

1.31 “Provision pour Investissements Diversifiés" ou "PID" : désigne la provision définie à l'Article 10 du
Contrat.

1.32 Qualité c'Hydrocarbures Liquides” : désigne une quelconque Qualité d'Hydrocarbures Liquides
livrée FO8 à un Prix Fixé, conformément aux dispositions de l'Article 8 du Contrat, à l'un des
terminaux de chargement au Congo.

1.33 ‘Société Affiliée® :

1.33.1 toute société dans laquelle plus de cinquante (50) pour cent des droits de vote dans les
assemblées générales ordinaires des actionnaires ou associés, ci-après désignées les
“Assemblées”, sont détenus directement ou indirectement par l'une des Parties;

1.33.2 toute société qui détient, directement ou indirectement, plus de cinquante (50) pour cent des
droits de vote dans les Assemblées de l'une des Parties;

1.33.3 toute société dont les droits de vote dans les Assemblées sont détenus pour plus de cinquante
(50) pour cent par une société qui détient elle-même, directement ou indirectement, plus de
cinquante (50) pour cent des droits de vote dans les Assemblées de l'une des Parties;

1.33.4 toute société dans laquelle plus de cinquante (50) pour cent des droits de vote dans les
Assemblées sont détenus directement ou indirectement par une société ou par plusieurs
sociétés telles que décrites aux Articles 1.33.1, 1.33.2 et 1.33.3 ci-dessus.

1.34 Travaux d'Abandon" : les Travaux Pétroliers nécessaires à la remise en état d'un site d'exploitation

et dûment provisionnés dont l'abandon est programmé par le Comité de Gestion dans les
conditions fixées par la Procédure Comptable.

f TT
1.35

1.36

1.37

1.38

1.39

1.40

5224

Travaux d'Evalyation et de Développement" : les Travaux Pétroliers liés aux Permis relatifs à
l'étude, la préparation et la réalisation des opérations telles que: sismisque, forage, équipement de
puits et essais de production, construction et pose des plates-formes, ainsi que toutes autres
opérations connexes, et toutes autres'opérations réalisées en vue de l'évaluation des gisements et
de leurs extensions, de la production, du transport, du traitement, du stockage et de l'expédition
des Hydrocarbures aux terminaux de chargement.

Travaux d'Exploitation" : les Travaux Pétroliers relatifs aux Permis et liés à l'exploitation et à
l'entretien des installations de production, de traitement, de stockage, de transport et d'expédition
des Hydrocarbures.

Travaux Pétroliers” : toutes activités conduites pour permettre la mise en oeuvre du Contrat sur la
Zone de Permis, notamment les études, les préparations et réalisations des opérations, les activités
juridiques, comptables et financières. Les Travaux Pétroliers se répartissent entre les Travaux
d'Evaluation et de Développement, les Travaux d'Exploitation et les Travaux d'Abancon.

Trimestre” : une période de trois (3) mois consécutifs commençant le premier jour de janvier,
d'avril, de juillet et d'octobre de toute Année Civile.

“Zone de Permis” : l'ensemble des zones couvertes par les Permis.

“Zone de Permis Associés” : chacune des deux zones couvertes, l'une par les Permis d'exploitation
de “Kombi-Likalala-Libondo” et de "Tchibeli-Litanzi-Loussima”, l'autre par les concessions et les
permis d'exploitation présents ou à venir découlant du Permis de recherches de Madingo Maritime,
dont le Permis d'exploitation de Zatchi, et par les concessions de Loango Ouest et Loango Est.
L'ensemble de ces deux zones est désigné: ‘les Zones de Permis Associés”.

Article 2 - Objet du Contrat

Le Contrat a pour objet de définir les modalités selon lesquelles le Contracteur réalisera les Travaux
Pétroliers sur la Zone de Permis et selon lesquelles les Parties se partageront la production d'Hydrocarbures
en découlant.

Article 3 - Champ d'application du Contrat - Opérateur

3.1

3.2

Le Contrat est un contrat de partage de production sur la Zone de Permis régi par la Convention et
ses Avenants n° 1 à 5, 7 et 9, par l'Accord du 30 juin 1989, ainsi que par les dispositions de la Loi
n° 24-94 du 23 Août 1994 portant Code des Hydrocarbures qui ne sont pas contraires à la
Convention ou aux dispositions du Contrat.

Les Travaux Pétroliers sont réalisés au nom et pour le compte du Contracteur par une des entités
composant celui-ci et dénommée "l'Opérateur”. L'Opérateur est désigné par le Contracteur dans le
cadre du contrat d'association. Elf Congo est l'Opérateur présentement désigné par le Contracteur

pour les Permis.
Pour le compte du Contracteur, l'Opérateur a notamment pour tâche de:

(a)

()

(c)

(a)

(e)

(U]

Préparer et soumettre au Comité de Gestion les projets de Frogrammes de Travaux annuels,
les Budgets cotrespondants et leurs modifications éventuelles;

Diriger, dans les limites des Programmes de Travaux et Bucgets approuvés, l'exécution des
Travaux Pétroliers:

Préparer les Programmes de Travaux d'Evaluation et ce Développement, de Travaux
d'Exploitation et de Travaux d'Abandon relatifs aux gisemer-s découverts sur les Permis;

Sous réserve de l'application des dispositions de l'Article 3 3 ci-22rès, négocier et conclure
avec tous tiers les contrats relatifs à l'exécution des Travaux “étrziers;

Tenir la comptabilité des Travaux Pétroliers, préparer et sc mere annuellement au Congo
les comptes, conformément aux dispositions de la Procédu'2 Ccnptable;

Conduire les Travaux Pétroliers de la manière la plus app:2priés et, d'une façon générale,
mettre en oeuvre tous les moyens appropriés en respectant es règles de l'art en usage dans
l'industrie pétrolière internationale, en vue de:

(i) l'exécution des Programmes de Travaux dans les meileurzs conditions techniques et
économiques, et

{) l'optimisation de la production dans le respect ='une bonne conservation des
gisements exploités.

Dans l'exécution des Travaux Pétroliers, l'Opérateur doit, pour le c:mpis du Contracteur:

{)

(b)

(c)

Conduire avec diligence toutes les opérations conformér ent ax pratiques généralement
suivies dans l'industrie pétrolière, se conformer aux règles de ‘art en matière de champs
pétrolifères et de génie civil et accomplir ces opératisns c'une manière efficace et
économique. Toutes les opérations sont exécutées conforréme”t aux terr2s du Contrat.

Fournir le personnel nécessaire aux Travaux Pétroliers en teant :ompte des dispositions de
l'Article 15 ci-après.

Permettre à un nombre raisonnable de représentants du Ccgo c'avoir un accès périodique,
aux frais du Contracteur, aux lieux où se déroulent les rave-x Pétroliers, avec le droit
d'observer tout ou partie des opérations qui y sont conduites. Le Congo peut, par
l'intermédiaire de ses représentants ou employés dûment e:torisés, examiner tout ou partie
des données et inteïprétations de l'Opérateur se raprortart aux Travaux Pétroliers,
y compris, sans que cette énumération soit limitative, carotes, échantillons de toute nature,
analyses, données magnétiques, diagrammes, cartes, tables et le.és.

L'Opérateur conserve une copie de toutes ces données au Conço, sauf en ce qui concerne
les documents exigeant des conditions particulières de rargement ou de conservation, qui
Sont conservés dans un lieu choisi par les Parties, sous la ‘espcnsabilité de l'Opérateur, et
auquel le Congo a tous droits d'accès. L'Opérateur en four? une copie au Congo

fl

3.5

3.6

(d) Metre en place et maintenir en vigueur toutes les couvertures d'assurances de types et
montants conformes aux usages dans l'industrie pétrolière et à la réglementation en vigueur
au Congo.

Î
(e) Payer ponctuellement tous les frais et dépenses encourus au titre des Travaux Pétroliers.

Le Contracteur doit exécuter chaque Programme de Travaux dans les limites du Budget
correspondant et ne peut entreprendre aucune opération qui ne soit comprise dans un Programme
de Travaux approuvé ni engager de dépenses qui excédent les montants inscrits au Budget, sous
réserve de :e qui suit:

(a) Si cela s'avère nécessaire pour l'exécution d'un Programme de Travaux approuvé, le
Coriacteur est autorisé à faire des dépenses excédant le Budget adopté, dans la limite de
dix (10) pour cent du montant d'un poste quelconque du Budget. L'Opérateur doit rendre
cor.£te de cet excèdent de dépenses au Comité de Gestion suivant.

(b) Au cours de chaque Année Civile, le Contracteur est aussi autorisé à effectuer, dans le cadre
des Travaux Pétroliers, des dépenses imprévues non incluses dans un Programme de
Travaux (mais qui y sont liées) et non inscrites dans un Budget, dans la limite cependant
d'un total de un million cinq cent mille (1.500.000) Dollars ou de leur contre-valeur dans une
autr: monnaie. Toutefois, ces dépenses ne doivent pas être faites pour atteindre des
objectifs jusqu'alors refusés par le Comité de Gestion et l'Opérateur doit le cas échéant
présenter dans les plus brefs délais un rapport relatif à ces dépenses au Comité de Gestion.
Lorsque ces dépenses sont approuvées par le Comité de Gestion, le montant autorisé est à
nouveau porté à un million cinq cent mille (1.500.000) Dollars ou à leur contre-valeur dans
toute autre monnaie, le Contracteur ayant en permanence le pouvoir de dépenser ce
montant aux conditions fixées ci-dessus.

(c) En cas d'urgence, dans le cadre des Travaux Pétroliers, l'Opérateur peut engager les
dépenses immédiates qu'il juge nécessaires pour la protection des vies, des biens et de
l'environnement, et il doit faire part dans les plus brefs délais au Comité de Gestion des
circonstances de ce cas d'urgence et de ces dépenses.

Sauf décision contraire du Comité de Gestion, le Contracteur doit faire des appels d'offres pour les
matériels et services dont le coût est estimé supérieur à un million deux cent mille (1.200.000)
Dollars pour les Travaux d'Evaluation et de Développement, les Travaux d'Exploitation et les
Travaux d'Abandon. Les entités composant le Contracteur peuvent soumissionner dans le cadre de
ces appels d'offres. La procédure ci-dessus ne s'applique pas pour les études géologiques et
géophysiques, le traitement et l'interprétation des données sismiques, les simulations et études de
gisements, l'analyse des puits, la corrélation et l'interprétation, l'analyse des roches-mères,
l'analyse pétrophysique et géochimique, la supervision et l'ingénierie des Travaux Pétroliers,
l'acquisition de logiciels et les travaux nécessitant l'accès à des informations confidentielles lorsque
le Contracteur a la possibilité de fournir les prestations à partir de ses moyens propres ou de ceux
de ses Sociétés Affiliées.

Le Contracteur exerce ses fonctions en industriel diligent. Sa responsabilité ne saurait être
recherchée que pour les peres et les dommages résultant d'une faute lourde de sa part, telle
qu'appréciée au regard des pratiques et usages internationaux de l'industrie pétrolière et dans le
respect de la réglementation congolaise applicable.
rticle 4 - Comit esti

4.1

4.2

4.3

4.4

Aussitôt que possible après la Date d'Effet du Contrat, À sera constitué, pour la Zone de Permis, un
Comité*de Gestion composé d'un représentant du Contracteur et d'un représentant du Congo.
Chaque entité membre du Comité de Gestion nommera un représentant et un suppléant. Le
suppléant nommé par une Partie agira seulement au cas où le représentant désigné par cette
Parie ne serait pas disponible. Chaque Partie aura le droit de remplacer à tout moment son
représentant ou son suppléant en avisant l'autre Partie de ce remplacement. Le Congo et le
Contracteur pourront faire participer au Comité de Gestion un nombre raisonnable de membres de
leur personnel.

Le Comité de Gestion a à examiner toutes questions inscrites à son ordre dL jour relatives à
l'or'entation, à la programmation et au contrôle de la réalisation des Travaux Pét:£liers. Il examine
notamment les Programmes de Travaux et les Budgets qui font l'objet d'une approbation et il
contrôle l'exécution desdits Programmes de Travaux et Budçets.

Pour l'exécution de ces Programmes de Travaux et Budgets approuvés, l'Opérateur, pour le
compte du Contracteur, prend toutes les décisions nécessaires pour la réalisation des Travaux
Pétroliers conformément aux termes du Contrat.

Les décisions du Comité de Gestion sont prises en application des règles suivantes:

a) pour les Travaux d'Evaluation et de Développement, y compris les travaux de

développements complémentaires, les Travaux d'Exploitation et les Tra-aux d'Abandon,
ainsi que pour les décisions relatives à l'arrêt des Travaux d'Exploitation sur l'un ou l'autre
des champs de la Zone de Permis, l'Opérateur présente, pour le compte du Contracteur, au
Comité de Gestion, les orientations, les Programmes de Travaux et les Budgets qu'il propose
pour approbation. Les décisions du Comité de Gestion sur ces propositions sont prises à
l'unanimité.
Si une question ne peut pas recueillir l'unanimité à une réunion du Comité de Gestion,
l'examen de la question est reporté à une deuxième réunion du Comité ce Gestion qui se
tient, sur convocation de l'Opérateur, dix (10) jours au moins après la date de la première
réunion. Pendant ce délai, les Parties se concertent et l'Opérateur fournit toutes informations
et explications qui lui sont demandées par le Congo. il est entendu que, si au cours de cette
deuxième réunion les Parties ne parviennent pas à un accord sur la décision à prendre, la
décision appartiendra au Contracteur tant que les entités composant le Contracteur n'auront
pas récupéré l'intégralité des Coûts Pétroliers liés à la phase antérieure d'évaluation et de
développement; il en ira de même pour les décisions relatives à l'arrêt des Travaux
d'Exploitation.

b) pour la détermination des provisions liées aux Travaux d'Abandon, les décisions du Comité
de Gestion sont prises à l'unanimité.

Les décisions du Comité de Gestion ne doivent pas être susceptibles de porter atteinte aux droits
et obligations résultant, pour le Contracteur, du Contrat, de la Convention et de ses Avenants n° 1 à
5,7 et 9 et des Permis.

Le Comité de Gestion se réunit chaque fois que l'Opérateur le demande, sur convocation adressée
quinze (15) jours à l'avance. La convocation contient l'ordre du jour proposé, la date, l'heure et le
lieu de la réunion. L'Opérateur fait parvenir au Congo les éléments d'information nécessaires à la
prise des décisions figurant à l'ordre du jour huït jours avant la réunion. Le Congo peut à tout

t
4.5

4.6

4.7

4.8

ges

moment demander que l'Opérateur convoque une réunion pour délibérer sur des questions
déterminées qui font alors partie de l'ordre du jour de la réunion. Le Comité de Gestion doit se
réunir au moins deux fois au cours de chaque Année Civile pour discuter et approuver le
Programme de Travaux et le Budget et pour entendre le rapport de l'Opérateur sur l'exécution du
Budget afférent à l'Année Civile précédente. Le Comité de Gestion ne peut statuer sur Une question
qui ne figure pas à l'ordre du jour de la réunion, sauf décision contraire unanime des représentants
des Parties.

Les séances du Comité de Gestion sont présidées par le représentant du Congo. L'Opérateur en
assure le secrétariat.

L'Opérateur prépare un procès--erbai écrit de chaque séance et en envoie copie au Congo dans
les quinze (15) jours de la date de la ‘éunion, pour approbation ou remarques dans les trente (30)
jours à compter de la date de récepren. En outre, l'Opérateur établit et soumet à la signature du
représentant du Congo et du Centracteur, avant la fin de chaque séance du Comité de Gestion,
une liste des questions ayant fai l'objet d'un vote et un résumé des positions adoptées à l'occasion
de chaque vote.

Toute question peut être soumise à :a décision du Comité de Gestion sans que soit tenue une
séance formelle à condition que cette question soit transmise par écrit par l'Opérateur au Congo.
Dans le cas d'une telle soumission, ie Congo doi, cans les dix (10) jours suivant réception de la
question, communiquer son vote par écrit à l'Opérateur, à moins que la question soumise au vote
ne requiert une décision dans un déiei plus bref en raison de l'urgence, auquel cas le Congo doi
soumettre son vote dans le délai stigulé par l'Opérateur qui ne peut être inférieur à quarante-huit
(48) heures. En l'absence de réponse du Congo dans le délai impanti, la proposition de l'Opérateur
est considérée comme adoptée. Toute question qui reçoit le vote affirmatif requis dans les
conditions prévues à l'Anicle 43 ci-essus est réputée adoptée comme si une réunion avait été
tenue.

Le Comité de Gestion peut décider c'entendre toute personne dont l'audition est demandée par
l'une des Parties. Chaque Partie peut en outre, à ses frais, se faire assister aux réunions du Comité
de Gestion par des experts extérieurs de son choix, à condition d'obtenir un engagement de
confidentialité desdits experts, étant entend‘ que les experts assistant le Congo ne doivent
présenter aucun lien avec des sociétés pétrolières concurrentes des entités composant le
Contracteur.

Article 5 - Programmes de Travaux et Budgets

5.1

Pour le compte du Contracteur, l'Opérateur présentera au Congo, dans un délai de soixante (60)
jours à compter de la Date d'Effet, l'état des Travaux Pétroliers réalisés sur les Permis à la Date
d'Effet ainsi que le Programme de Travaux décidé pour l'Année Civile en cours, avec le Budget
correspondant. Par la suite, au plus tard le quinze (15) novembre de chaque Année Civile,
l'Opérateur soumettra au Congo le Programme de Travaux qu'i se propose de réaliser au cours de
l'Année Civile suivante ainsi que le projet de Budget correspondant. Au moment de la soumission
du Programme de Travaux et du Budget de chaque Année Civile, l'Opérateur présente sous forme
moins détaillée un Programme de Travaux et un Budget prévisionnels pour les deux Années Civiles

suivantes.

t
5.2

5.3

5.5

107

Au plus tard le quinze (15) décembre de chaque Année Civile, le Comité de Gestion adopte le
Programme de Travaux et le Budget relatifs à l'Année Chile suivante. Au moment où à adopte un
Programme de Travaux et un Budget, le Comité de Gestion examine, à titre préliminaire et sans
l'adopter, le Programme de Travaux et le Budget pour les deux Années Civiles suivantes. Aussitôt
que possible après l'adoption d'un Programme de Travaux et d'un Budget, l'Opérateur en adresse
une copie au Congo.

Chèque Budget contient une estimation détaillée, par Trimestre, du coût des Travaux Pétroliers
prévus dans le Programme de Travaux correspondant au Trimestre en question. Chaque
Programme de Travaux et chaque Budget est susceptible d'être révisé et modifié par le Comité de
Gestion à tout moment dans l'année.

Dans les quatre-vingt dix (90) jours suivant la fin d'une Année Civile ou, en cas ce fin du Contrat,
dans les trois (3) mois de cette expiration, l'Opérateur doit, pour le compte du Centracteur, rendre
compte au Congo de la façon dont a été exécuté le Budget afférent à l'Année Civile écoulée.

Lorsque l'Opérateur estimera qu'au total 75% des réserves prouvées d'une concession ou d'un
permis d'exploitation objet du Contrat devraient avoir été produites au cours de l'Année Civile qui
suivra, il soumettra au Congo, pour le compte du Contracteur, au plus tard le quinze (15) Novembre
de l'Année Civile en cours, le Programme de Travaux d'Abandon qu'il se propose de réaliser sur
cette concession où ce permis d'exploitation avec un plan de remise en état du site, un calendrier
des travaux prévus et une estimation détaillée de l'ensemble des coûts liés à ces Travaux
d'Abandon.

Pour permettre la récupération de ces Coûts Pétroliers conformément aux dispositions de l'Anticle
6.5 ci-après par les entités composant le Contracteur sous la forme de provisions pour la remise en
état des sites, pour chacune des concessions ou chacun des permis d'exploitation visés à l'alinéa
précédent, l'Opérateur déterminera, au plus tard le quinze (15) Novembre de l'Année Civile en cours,
le montant exprimé en Dollars par Baril de la provision à constituer. Ce montant sera égal au
montant total estimé des Travaux d'Abandon divisé par le montant des réserves prouvées restant à
produire selon ses estimations sur la concession ou sur le permis d'exploitation considéré.

Au plus tard le quinze (15) Décembre de la même Année Civile, le Comité de Gestion adoptera, pour
chaque concession ou chaque permis d'exploitation considéré, le Programme de Travaux
d'Abandon, et le Budget global correspondant, pour la période allant jusqu'à la fin de la réalisation
des Travaux d'Abandon. À la même date, le Comité de Gestion approuvera également le montant de
la provision que le Contracteur sera tenu de constituer pour chaque Baril d'Hydrocarbures Liquides
restant à produire. Chaque entité membre du Contracteur imputera en conséquence sur les Coûts
Pétroliers de chacune des Années Civiles suivantes une somme égale au montant de la provision à
constituer par Baril restant à produire multipliée par la part de la production d'Hydrocarbures
Liquides lui revenant au titre de l'Année Civile considérée sur la concession ou le permis
d'exploitation en question, cette part étant prise en compte à hauteur de 65% pour Elf Congo et de
35% pour Agip Recherches Congo pour la Concession de Yanga-Sendiji.

[

Lt
5.6

Æ

Si besoin est, au plus tard le quinze (15) Novembre de chaque Année Civile, l'Opérateur présentera
au Congo les modifications qu'i convient d'apporter à l'estimation des réserves restant à exploiter et
au coût des Travaux d'Abandon prévus. En fonction de ces nouvelles estimations de réserves
restant à produire et des nouvelles estimations de coûts des Travaux d'Abandon, l'Opérateur
déterminera le cas échéant, compte tenu des provisions déja effectuées à ce titre, le nouveau
montant en Dollars des provisions à constituer pour l'ensemble des Années Civiles à venir jusqu'à
l'arrêt de la production sur chaque Baril d'Hydrocarbures Liquides qui sera produit. Le Comité de
Gestion approuvera ce nouveau montant le quinze (15) Décembre de la même année au plus tard.

Les livres et écritures comptables du Contracteur se rapportant aux Travaux Pétroliers sont soumis à
vérification et à inspection périodiques de la part du Congo ou de ses représentants

Après avoir prévenu le Contracteur par écrit, le Congo exerce ce droit de ver“caticn, pour un
exercice donné, soit en faisant appel au personnel de l'Administration congclaise soit en faisant
appel à un cabinet indépendant internationalement reconnu, désigné par lui :t agréé par le
Contracteur. L'agrément du Contracteur n'est pas refusé sans motif valable.

Pour une Année Civile donnée, le Congo dispose d'un délai de quinze (15) mois à compter de la
date de dépôt des comptes définitifs auprès du Congo pour effectuer en une seule fois ces examens
et vérifications.

A l'occasion de ces vérifications, le Congo s'efforce de procéder de façon à gêner ie moins possible
le Contracteur.

Les frais afférents à cette vérification sont pris en charge par le Contracteur, dans la limite d'un
montant moyen annuel de soixante mille Dollars (60.000 US Dollars) évalué sur une période de deux
ans, et font partie des Coûts Pétroliers. Ce montant est actualisé chaque année par application de
l'indice défini à l'Article 7.2 du Contrat.

Lorsque la vérification n'est pas réalisée par le personnel de l'Administration conçclaise, le cabinet
indépendant agréé par le Congo et l'Opérateur exerce sa mission dans le respect: des termes de
référence établis par le Congo pour l'examen de l'application des règles définies dans la Procédure
Comptable pour la détermination des Coûts Pétroliers et leur récupération. Lesdits termes de
référence sont communiqués au Contracteur avant l'intervention dudit cabinet. Le rapport final de
cette vérification est communiqué dans les meilleurs délais au Contracteur.

Les comptes des Sociétés Afiliées de l'Opérateur, qui sont notamment chargées de fournir ‘eur
assistance au Contracteur, ne sont pas soumis à la vérification susvisée. Sur demande, l'Opérateur
fournit un certificat du cabinet international chargé de centifier les comptes cesdites Sociétés
Afilliées. Ce cabinet doit certifier que les charges d'assistance imputées aux Coûts Pétroliers ont été
calculées de manière équitable et non discriminatoire. Cette disposition ne s'applique pas aux
Sociétés Afiliées de droit congolais qui pourraient être créées pour les besoins ce l'exécution du
Contrat.

Pour toutes contradictions, erreurs ou anomalies relevées lors des inspections et vérifications, le
Congo peut présenter ses objections au Contracteur par écrit et de manière raisonnablement
détaillée, dans les quatre-vingt dix (90) jours suivant la fin de ces examens et vérifications.
Les dépenses imputées en Coûts Pétrollers et les calculs relatifs au partage de la Production Nette
dans ladite Année Civile sont considérés comme définitivement approuvés lorsque le Congo n'a pas
opposé d'objection dans les délais visés ci-dessus.

|

Toute objection, contestation ou réclamation raisonnablement soulevée par le Congo fait l'objet
d'ure concertation avec le Contracteur ou l'entité composant le Contracteur concernée. L'Opérateur
rectfie les comptes dans les plus brefs délais en fonction des accords qui interviennent à cette
occasion avec le vérificateur mandaté par le Congo. Les différends qui peuvent subsister avec le
Contracteur sont portés à la connaissance du Comité de Gestion avant d'être éventuellement
soumis à l'arbitrage conformément aux dispositions de l'Anicle 20.2 du Contrat.

5.7 Les ’egisires et livres de comptes retraçant les Travaux Pétroliers sont tenus par l'Opérateur en
lançue française et libellés en Dollars. Les registres sont utilisés pour déterminer la quote-part des
Ccûs Pét-oliers et de la production revenant à chacune des entités composant le Contracteur aux
fins Cu calcul par celles-ci des quantités d'Hydrocarbures Liquides leur reverent au titre des
Aric'es 6 2t 7 du Contrat.

l'est de l'intention des Parties qu'à l'occasion de la conversion de devises et de toutes autres
opératiors de changes relatives aux Travaux Pétroliers le Contracteur ne réalise ni gain, ni perte,
qui ne so porté aux comptes des Coûts Pétroliers.

Les modalités relatives à ces opérations sont précisées dans la Procédure Comptakle.

Article 6 - Remboursement des Coûts Pétroliers

6.1 Le Coniracteur assure le financement de l'intégralité des Coûts Pétroliers.

6.2 A l'effet du remboursement des Coûts Pétroliers afférents à la Zone de Permis, autres que les
provisions et dépenses pour abandon et autres que les bonus et la PID, chaque entité composant le
Contracteur a le droit de récupérer sa pan des Coûts Pétroliers ici considérés, calculée en fonction du
pourcentage d'intérêt qu'elle détient dans les Permis, le pourcentage à retenir étant de 65% pour Elf
Congo et de 35% pour Agip Recherches Congo pour les Coûts Pétroliers liés à Yanga-Sendji, en
prélevant chaque Année Civile une part de la Production Nette de la Zone de Permis dont la valeur est
au plus égale à 50 % de la valeur de la Production Nette de la Zone de Permis, et qui est ci-après
désignée ‘Cost Oil des Permis”. La valeur maximale du Cost Oil des Permis, compte tenu, le cas
échéant, des dispositions de l'Article 6.6 ci-après, est dénommée le “Cost Stop des Permis”.

6.3 Chaque eriité composant le Contracteur a le droit, à hauteur de l'intérêt détenu par elle dans les droits
et obligations du Contracteur sur les Permis, ici considéré à hauteur de 65% pour Elf Congo et de 35%
pour Agip Recherches Congo pour Yanga-Sendiji, de faire une masse commune de sa part des Coûts
Pétroliers relatifs à la Zone de Permis, autres que les provisions et dépenses pour abandon et autres
que les bonus et la PID, et de la part des coûts pétroliers relatifs aux Permis Associés résultant pour
elle des cispositions des contrats de partage de production définissant le régime du partage des
Productions Nettes des Permis Associés. L'ensemble de ces coûts pétroliers est ci-après dénommé
"les Coûts Pétroliers Cumulés”.

Si, au cours d'une quelconque Année Civile, le montant des Coûts Pétroliers Cumulés récupérables
par une entité composant le Contracteur est supérieur à la somme du Cost Stop des Permis et du
Cost Stop des Permis Associés, cette entité affectera au Cost Oil des Permis une part de la Production
6.4

6.5

Nette de la Zone de Permis dont la valeur sera égale au Cost Stop des Permis et elle affectera au Cost
Où des Permis Associés une part de la Production Nette des Permis Associés dont la valeur sera égale
au Cost Stop des Permis Associés. Par "Cost Oil des Permis Associés”, on entend, pour les besoins du
Contrat, la part de la Production Nette des Permis Associés affectée au remboursement des coûts
pétroliers relatifs aux Permis Associés en application des contrats de partage de production qui
régissent ces Permis Associés. Par “Cost Stop des Permis Associés” on entend, pour les besoins du
Contrat, la valeur maximale que représente le pourcentage de la valeur de la Production Nette des
Permis Associés déterminé par les contrats de partage de production pour fixer le montant maximum
des coûts pétroliers récupérables dans le cadre du partage des Productions Nettes des Permis
Associés.

Si, au cours d'une quelconque Année Civile, le montant des Coûts Pétroliers Cumulés récupérables
par une entité composant le Contracteur est inférieur à la somme du Cost Stop des Permis et du Cost
Stop des Permis Associés, cette entité recevra au titre du Cost Oil des Permis une part de la
Production Nette de la Zone de Permis dont la valeur sera égale au montant des Coûts Pétroliers
Cumulés divisé par la somme du Cost Stop des Permis et du Cost Stop des Permis Associés et
multiplié par le Cost Stop des Permis.

Pour le calcul du Cost Stop des Permis, la valeur de chaque Qualité d'Hydrocarbures Liquides
provenant des Permis est déterminée conformément aux dispositions de l'Article 8 ci-après et, le cas
échéant, de l'Anicle 6.5 ci-dessous.

Pour le calcul du Cost Stop des Permis Associés, la valeur de chaque Qualité d'Hydrocarbures
Liquides est déterminée conformément aux dispositions des contrats de partage de production des
Permis Associés.

Si, au cours d'une quelconque Année Civile, les Coûts Pétroliers, hormis les provisions et dépenses
pour abandon et les bonus et la PID, non encore récupérés par une entité composant le Contracteur
dépassent le Cost Stop des Permis, le surplus ne pouvant être récupéré dans l'Année Civile
considérée sera reporté sur les Années Civiles suivantes jusqu'à récupération totale ou jusqu'à la plus
tardive des dates d'expiration du Contrat de Partage de Production et des contrats de partage de
production des Permis Associés.

A l'effet du remboursement des Coûts Pétroliers constitués par les provisions et les dépenses pour
abandon et par les bonus et la PID, chaque entité composant le Contracteur a le droit de récupérer sa
part des Coîts Pétroliers ici considérés en prélevant chaque Année Civile une part de la Production
Nette de la Zone de Permis dont la valeur est égale à la somme de sa part des provisions et dépenses
pour abandon, déterminées pour chaque Année Civile conformément aux dispositions du Contrat, de
la PID et des bonus payés au titre des Permis et des Permis Associés, et ce jusqu'à la récupération de
la totalité de l'ensemble de ces Coûts Pétroliers; en ce qui concerne Yanga-Sendiji, le pourcentage
d'intérêt à retenir pour la part des Coûts Pétroliers ici considérés est de 65% pour Elf Congo et de 35%
pour Agip Recherches Congo.

Le Contracteur effectuera les dépenses liées aux travaux de remise en état des sites à l'issue de
l'exploitation dans la limite du montant des provisions pour abandon qui auront été progressivement
constituées et prises en compte dans la masse des Coûts Pétroliers effectivement récupérés,
conformément aux dispositions du Contrat et de la Procédure Comptable. Toutes les dépenses liées
aux Travaux de remise en état des sites constitueront des Coûts Pétroliers qui s’imputeront sur les
provisions constituées, lesdites provisions étant reprises pour des montants identiques venant en
déduction des Coûts Pétroliers correspondants.

K }- :)
6.6

6.7

Sur la Zone de Permis, afin de tenir compte des situations particulières qui résulteraient de prx
exceptionnellement bas des Hydrocarbures Liquides, les Parties conviennent des dispositions
suivantes:

- sile Prix Fixé d'une ou de plusieurs Qualités d'Hycrocarbures Liquides est compris entre
10 Dollars et 14 Dollars par Baril, les Coûts Pétroliers, à l'exclusion des provisions et dépenses
pour abandon, des bonus et de la PID, seront remboursés à chaque entité composant le
Contracteur par affectation d'une quantité d'Hydrocarbures Liquides dont la valeur au Prix Fixé
de chaque Qualité d'Hydrocarbures Liquides visée par le présent alinéa sera au plus égale au
produit de 7 Dollars par Baril par la Production Nette e la Qualité d'Hydrocarbures Liquides
concernée exprimée en Barils;

sile Prx Fixé d'une ou plusieurs Qualités d'Hydrocarbues Liquides est inférieur à 10 Dollars par
Baril, les Coûts Pétroliers, à l'exclusion des provisions £: dépenses pour abandon, des bonus et
de la PiD, seront remboursés à chaque entité composant le Contracieur par affectation d'une
quantité d'Hydrocarbures Liquides dont la valeur au Prix Fixé de chaque Qualité
d'Hydrocarbures Liquides visée par le présent alinéa sera au plus égale au produit des 7/10ème
du Prix Fixé de la Qualité d'Hydrocarbures Liquides concernée par la Production Nette de cette
même Qualité d'Hydrocarbures Liquides exprimée en Barils

Les dispositions des trois premiers alinéas du présent Article n'atfectent pas la récupération des Coûts
Pétroliers constitués par les provisions et les dépenses pour abandon, les bonus et la PID.

Si le Prix Fixé d'une ou plusieurs Qualités d'Hydrocarbures Liquides est supérieur à 22 Dollars par
Baril, valeur actualisée comme indiqué à l'Article 7.2 ci-après, les Coûts Pétroliers, à l'exclusion des
provisions et dépenses pour abandon, des bonus et de la PID, seront remboursés à chaque entité
composant le Contracteur par affectation d'une quantité d'Hycrocarbures Liquides dont la valeur sera
au plus égale, pour chaque Qualité d'Hydrocarbures Liquices visée au présent alinéa, au produit
obtenu en multipliant par 22 Dollars, valeur à actualiser comme indiqué ci-dessus, la Production Nette
de la Qualité d'Hydrocarbures Liquides concernée exprimée en Barils et multipliée par 50 %.

Les dispositions de l'alinéa ci-dessus n'affectent pas la récupération des Coûts Pétroliers constitués
par les provisions et les dépenses pour abandon, les bonus et la PID.

Le remboursement des Coûts Pétroliers liés aux Permis s'effectue, dans la limite du Cost Stop des
Permis, pour chaque Année Civile, selon l'ordre de priorité suivant:

- les coûts des Travaux d'Exploitation;

- les dépenses antérieures à la Date d'Effet;

- les coûts des Travaux d'Evaluation et de Développement.

kT
icle 7 - Parta la pr

741.

7.141

7.1.2

|
Pour chaque entité composant le Contracteur:

On appelle “Profit Oil" la quantité d'Hydrocarbures Liquides égale à la Production Nette de la Zone
de Permis diminuée:

- de la part de redevance minière proportionnelle supportée au titre de la Production Nette de la
Zone de Permis, déterminée conformément à l'Article 11 ci-après,

- de la quantité d'Hydrocarbures Liquides correspondant au remboursement effectif des Coûts
Pétroliers effectué dans les conditions visées à l'Article 6 ci-dessus.

- dans le cas de l'application de l'Anticle 7.2 ci-après, de la part d'Hydrocarbures Liquides
équivalant en valeur à la différence entre le chiffre d'affaires généré par la vente de la Production
Nette d'une où plusieurs Qualités d'Hydrocarbures Liquides au(x) Prix Fixé(s) et le chiffre
d'affaires correspondant calculé au prix de 22 Dollars par Baril.

Le Profit Oil de la Zone de Permis déterminé en application de l'Anicle 7.1.1 ci-dessus est partagé à
hauteur de 50% pour le Congo et de 50% pour l'entité composant le Contracteur.

Pour la répartition du Profit Oil de la Zone de Permis entre le Congo et chaque entité composant le
Contracteur prévue à l'Article 7.1.2 ci-dessus, les parts de chaque Qualité d'Hydrocarbures Liquides
à recevoir par le Congo et par chaque entité composant le Contracteur sont proportionnelles au
rapport entre la Production Nette de chacune de ces Qualités d'Hydrocarbures Liquides affectées au
Profit Oil et la somme des Productions Nettes des Hydrocarbures Liquides affectées au Profit Oil.

Sur la Zone de Permis, si le Prix Fixé d'une ou plusieurs Qualités d'Hydrocarbures Liquides est
supérieur à 22 Dollars par Baril, la part d'Hydrocarbures Liquides équivalant en valeur à la différence
entre le chiffre d'affaires généré par la vente de la Production Nette de cette ou de ces Qualités
d'Hydrocarbures Liquides au(x) Prix Fixé(s) et le chiffre d'affaires correspondant calculé au prix de
22 Dollars par Baril sera partagée, aprés déduction de la redevance, à raison de 66 % pour le Congo
et de 34% pour le Contracteur: dans ce cas, la part d'Hydrocarbures Liquides équivalant au chiffre
d'affaires pouvant résulter d'une vente de la même Production Nette à un prix de 22 Dollars par Bari
restera partagée comme stipulé à l'Article 7.1. ci-dessus.

Le seuil de 22 Dollars par Baril mentionné ci-dessus est déterminé au 1/1/1995 et sera actualisé
trimestriellement par application de l'indice d'infiation du Produit Intérieur Brut des Etats-Unis
d'Amérique, tel que publié par l'OCDE dans sa Revue Mensuelle sous les références: “National
Income and Product - Etats-Unis - Implicit Price Level”. La valeur de l'indice était de 100 en 1990 et de
112.1 au 4ème trimestre 1994 (publication du mois de mars 1995).

Ÿ
ici

8.1

8.2

8.3

- Valorisation Hydr r Ï

Aux fins de la récupération des Coûts Pétroliers, du partage du Profit Oil, de la détermination des
montants à prélever sur la part de Profit Oil revenant au Congo au titre de l'Article 9 ci-après, de la
détermination des montants à verser au titre de la PID prévue à l'Anticle 10 ci-après et ce la
perception en espèces de la redevance minière proportionnelle, le prix de chaque Qualité
d'Hydrocarbures Liquides est le “Prix Fixé”, chaque Prix Fixé reflètant la valeur d'une Qualité
d'Hydrocarbures Liquides, FOB terminal de chargement au Congo, sur le marché international,
déterminée en Dollars par Baril. Le Prix Fixé est déterminé paritairement par le Contracteur et le
Congo pour chaque mois. A cet effet, les entités composant le Contracteur communiquent aux
autorités compétentes du Congo les informations prévues à l'Article 5 de l'Avenant n° 4 à !2
Convention et celles prévues dans la Procédure Comptable.

Dans le mis suivant la fin de chaque Trimestre, le Congo et les entités composant le Contracteur s2
rencontrent afin de déterminer d'un commun accord, pour chaque Qualité d'Hydrocarbures
Liquides produite, le Prix Fixé pour chaque mois du Trimestre écoulé. À cette occasion, chaque
entité composant le Contracteur soumet au Congo les informations visées à l'Anticle 8.1 ci-dessus et
tout élément pertinent se rapportant à la situation et à l'évolution des prix des Hydrocarbures
Liquides sur les marchés internationaux. Si, au cours de cette réunion, un accord unanime ne peut
être obtenu, les Parties se rencontrent à nouveau en apportant toute information complémentaire
utile relative à l'évolution des prix des Hydrocarbures Liquides de qualités similaires afin d'obter:
une décision unanime avant la fin du deuxième mois suivant la fin du Trimestre considéré.

Pour les besoins de la gestion du Contrat, le Contracteur détermine en tant que de besoin un prx
mensuel provisoire, pour chaque Qualité d'Hydrocarbures Liquides, qu'il applique jusqu'à ie
détermination définitive pour le mois considéré du Prix Fixé. Ce prix provisoire est porté à là

connaissance du Congo.

En cas de désaccord persistant des Parties sur la détermination du Prix Fixé, l'une ou l'autre Partis

peut soumettre le différend à l'arbitrage dans les conditions prévues à l'Article 382 du Contrat. M

20.2
En cas d'exploitation d'un gisement de Gaz Naturel, le Congo et le Contracteur se concerteront
pour fixer le prix du Gaz Naturel conformément aux dispositions de l'Article 14 ci-après.

Article 9 - Dispositions particulières liées au passage au régime de partage de

9.1

production sur la Zone de Permis

En ce qui concerne les productions extraites de la Concession de Yanga-Sendji, le Congo dispose
librement de la quote-part de 15% de la production qui lui revient au titre de l'Accord du 21 août
1990.

Compte tenu du changement de régime contractuel objet du Contrat, le Contracteur supporte là
totalité des Coûts Pétroliers liés à la Concession de Yanga-Sendji à compter de la Date d'Effet du
Contrat.

LE

K

#
1224

En contrepartie, les entités composant le Contracteur prélèvent périodiquement sur les parts de
chaque Qualité d'Hydrocarbures Liquides revenant au Congo au tire de son Profit OI, et
commercialisent, les quantités d'Hydrocarbures Liquides dont la valeur totale au(x) Prix Fixé(s) dot
permettre le remboursement de la quote-part de 15% du Congo des Coûts Pétrollers visés au
présent Article 9.1. Ces montants sont portés au crédit des Coûts Pétroliers.

9.2 Aux fins de permettre le calcul des droits à Hydrocarbures Liquides résultant pour le Congo et pour
chaque entité composant le Contracteur des dispositions du Contrat et des accords d'association
existant entre les entités composant le Contracteur, et aux fins d'en définir les modalités et
procédures d'enlèvement régulier au terminal de Djeno, le Congo et les entités composant le
Contracteur signeront dans un délai maximum de trois mois à compter ae la Date d'Effet du Contrat
une procédure d'enlèvement adaptée: cette procédure prendra en compte les dispositions de
l'accord d'enlèvement conclu entre Elf Congo et Agip Recherches Congo le 16 Mai 1995.

Tant que cette procédure d'enlèvement ne sera pas signée, chaque entité composant le Contracteur

enlèvera sa Production Nerte de la Zone de Permis et reversera de ce fait au Congo les sommes lui
revenant au titre ce la redevance minière proportionnelle et du Profit Oil.

Atticle 10 - Provision pour Investissements Diversifiés

La Provision pour Investissements Diversifiés, ou “PID”, a pour objet de permettre d'affecter des
fonds à des investissements ou à des engagements financiers destinés au développement de
l'économie congolaise; ces fonds seront affectés notamment à la promotion des petites et
moyennes entreprises et des petites et moyennes industries et à une aide au financement des
projets de promoteurs nationaux.

Le montant de la PID est fixé pour chaque Année Civile à 1% de la valeur au(x) Prix Fixé(s) de la
Production Nette de la Zone de Permis.

Les montants correspondants sont versés par chaque entité composant le Contracteur sur les
comptes indiqués par le Congo, conformément aux dispositions de la Procédure Comptable.

Les montants affectés à la PID constituent des Coûts Pétroliers.

Article 11 - Régime Fiscal

11.1 La redevance minière proportionnelle due au Congo est calculée au taux de 12% appliqué à la
Production Nette de la Zone de Permis.

Tant qu'il existera une dette de la République du Congo domiciliée sur la fiscalité due par une entité
composant le Contracteur, cette redevance minière proportionnelle sera versée en espèces par
cette entité qui commercialisera de ce fait les quantités d'Hydrocarbures Liquides correspondantes.
À la fin de la domiciliation d'une telle dette et de ses intérêts, la redevance minière proportionnelle
pourra être payée en nature, à la demande du Congo, avec un préavis de trois mois à compter du
dernier jour du Trimestre au cours duquel la demande aura été faite.

1 us
Les quantités d'Hydrocarbures Liquides consommées par le Contracteur au cours des Travaux
Pétrollers seront assujetties au paiement en espèces de la redevance minière proportionnelle au
taux de 12%. Les dépenses correspondantes constitueront des Coûts Pétroliers.

La par d'Hydrocarbures Liquides revenant au Contracteur à l'issue des affectations et des partages
définis aux Articles 6 et 7 ci-dessus est nette de tout impôt, droit ou taxe de quelque nature que ce
soit.

La part d'Hydrocarbures Liquides revenant au Congo en application de l'Article 7 ci-dessus à l'issue
des affectations et des partages définis aux Articles 6 et 7 ci-dessus comprend l'impôt sur les
sociétés calculé au taux de 50 % sur les revenus de chaque entité composant le Contracteur
provenant des activités réalisées en application du Contrat. Les déclarations fiscales sont établies en
Dollars par chaque entité composant le Contracteur. Les quitus fiscaux correspordants sont établis
au nom de chacune des entités composant le Contracteur auxquelles ils seront remis.

Sous réserve des dispositions ci-dessus, le régime fiscal et douanier défini par ia Convention, ses
Avenants n° 1 à 5 et 7 et l'Accord du 30 Juin 1989 reste applicable au Contrat.

Les dispositions du présent Article 11 s'appliquent séparément à chaque entité composant le
Contracteur pour l'ensemble des Travaux Pétroliers.

Article 12 - Transfert de Propriété et enlèvement des Hydrocarbures Liquides

12.1

12.2

Les Hydrocarbures Liquides produits deviennent la propriété indivise du Congo et du Contracteur au
passage à la tête des puits de production.

La propriété de la part d'Hydrocarbures Liquides revenant au Congo et à chaque entité composant
le Contracteur en application des Articles 6, 7 et 11 est transférée à celles-ci à la sortie des
installations de stockage: dans le cas d'une expédition par navire pétrolier, le point de transfert de
propriété est le point de raccordement entre le navire et les installations de chargement.

Le Congo prend également livraison au(x) même(s) point(s) de la part d'Hydrocarbures Liquides lui
revenant.

Sous réserve des dispositions de la Convention et de ses Avenants n° 1 à 5, 7 et 9 relatives à la vente
des Hydrocarbures Liquides au Congo, chaque entité composant le Contracteur, ainsi que ses
clients et transporteurs, a le droit d'enlever librement au point d'enlèvement choisi à cet effet la part
d'Hydrocarbures Liquides lui revenant en application des Articles 6, 7 et 11 ci-dessus.

Les Parties conviennent que, en fonction de la réalité technique des gisements découverts, il pourra
être établi plusieurs points d'enlèvement pour les besoins du Contrat.

Tous les frais relatifs au transport, au stockage et à l'expédition des Hydrocarbures Liquides
jusqu'au point d'enlèvement font partie des Coûts Pétroliers.

Les Parties enlèvent leur part respective d'Hydrocarbures Liquides, FOB terminal de chargement.
sur une base aussi régulière que possible, étant entendu que chacune d'elles peut, dans des limites
raisonnables, enlever plus ou moins que la pan lui revenant au jour de l'enlèvement, à condition
toutefois qu'un tel sur-enlèvement ou sous-enlèvement ne porte pas atteinte aux droits de l'autre

k D
19/24

Partie et soit compatible avec le taux de production, la capacité de stockage et les caractéristiques
des navires. Les Parties se concertent régulièrement pour établir un programme prévisionnel
d'enlèvements sur la base des principes ci-dessus.

Atticle 13 - Propriété des Biens

13.1

13.2

13.3

La propriété des biens meubles et immeubles de toute nature acquis par le Contracteur, avant ou
après la Date d'Effet du Contrat, dans le cadre des Travaux Pétroliers, est transférée au Congo,
selon le cas, dès lors que ces biens ont été complètement amortis dans la comptabilité des entités
composant le Contracteur à la date du 31/12/1995 ou dès le complet remboursement au
Contracteur, par le moyen de la récupération des Coûts Pétroliers correspondants, soît de la valeur
nette comptable des biens non entièrement amortis au 31/12/1995, soit du coût d'acquisition et
d'installation des biens acquis après le 31/12/1995. Toutefois, après ce transfert de propriété, le
Gontracteur continuera à utiliser lesdits biens meubles et immeubles gratuitement et de manière
exclusive pendant toute la durée du Contrat.

Si des biens mentionnés ci-dessus font l'objet de süretés consenties à des tiers dans le cadre du
financement des Travaux Pétroliers, le transfert de la propriété de ces biens au Congo n'intervient
qu'après complet remboursement par le Contracteur des emprunts ainsi garantis.

Les dispositions des alinéas ci-dessus ne sont pas applicables:

- à l'ensemble des biens meubles et immeubles de toute nature qui constituent l'Etablissement
Moyens Communs décrit à l'Article 6.2 de l'Avenant n° 9 à la Convention, ou qui y seront
progressivement incorporés aprés la Date d'Effet de cet Avenant, et qui sont ou seront affectés
en permanence ou installés à demeure en dehors tant de la Zone de Permis du Contrat que des
zones de permis visées par les Avenants n° 6 et 8 à la Convention:

- aux biens meubles et immeubles de toute nature acquis par Eif Corgo pour des travaux autres
que les Travaux Pétroliers relatifs à la Zone de Permis même s'ils sont utilisés au profit des
Travaux Pétroliers relatifs à cette Zone de Permis;

- aux équipements appartenant à des tiers et qui sont loués au Contracteur. o

Article 14 - Gaz Naturel

14.1

14.2

4.3

En cas de découverte de Gaz Naturel, le Congo et le Contracteur se concerteront dans les plus
brefs délais pour examiner la possibilité d'une exploitation commerciale de cette découverte et, si
elle est possible, envisager les aménagements qui devront être apportés au Contrat.

Le Contracteur pourra utiliser le Gaz Naturel, associé ou non, pour les besoins des Travaux
Pétroliers, et procéder à toute opération de réinjection de Gaz Naturel visant à améliorer la
récupération des Hydrocarbures Liquides. Les quantités de Gaz Naïzel ainsi utilisées ne seront
soumises à aucun droit, impôt ou taxe de quelque nature que ce soit.

Tout Gaz Naturel associé produit et non utilisé directement pour les Travaux Pétroliers pourra être
brülé à la torche, sous réserve de l'obtention des autorisations administrä:ves nécessaires. f

Ke
15.1

Û tion et Emploi du Per: ngolai:

Sur la base des besoins de formation exprimés par le Congo, l'Opérateur mettra en oeuvre un
programme de formation de personnel dans le domaine de la recherche et de l'exploitation
pétrolières, dont le budget annuel sera égal, pour chaque Année Civile, à la somme de 300.000
Dollars divisée par la Production Nette des Permis en 1996 et multipliée par la Production Nette des
Permis de l'année considérée. Les programmes de formation et budgets susvisés seront préparés
par l'Opérateur et présentés au Comité de Gestion pour discussion et approbation. Les actions de
formation concerneront les personnels techniques et administratifs de tous niveaux du Congo et
seront conduites au moyen de stages au Congo ou à l'étranger, d'attributions de bourses d'études à
l'étranger et, le cas échéant, de la création d'un centre de formation professionnelle au Congo. Le
personnel en formation restera sous son statut d'origine et restera rémunéré par son organisme
originel de rattachement. Les dépenses correspondant aux actions de formation constitueront des
Coûts Pétroliers.

L'Opérateur assurera, à qualification égale, l'emploi en priorité dans ses établissements et
installations situés au Congo du personnel congolais. Dans la mesure où il ne serait pas possible de
trouver des ressortissants congolais ayant les qualifications nécessaires pour occuper les postes à
pourvoir, l'Opérateur pourra embaucher du personnel étranger.

Article 16 - Informations - Confidentialité

16.1

Outre les obligations de fourniture d'informations aux autorités congolaises mises à la charge du

Contracteur par la réglementation pétrolière, l'Opérateur fournira au Congo une copie des rapports

et documents suivants qui seront établis après la Date d'Effet du Contrat:

-__ rappors journaliers sur les activités de forage:

-__ rapports hebdomadaires sur les activités de géophysique:

-__ rapports d'études de synthèse géologique ainsi que les cartes afférentes;

- rappons de mesures, d'études et d'interprétation géophysiques, cartes, profils, sections ou
autres documents afférents, ainsi que, sur demande du Congo, l'original des bances

magnétiques sismiques enregistrées;

-__ rapports d'implantation et de fin de sondage pour chacun des forages, ainsi qu'un jeu complet
des diagraphies enregistrées;

- rapports des tests ou essais de production réalisés ainsi que de toute étude relative à la mise en
débit ou en production d'un puits;

-__ rapports concernant les analyses effectuées sur carotte:

-__ études de gisement;

-__ rapports de production.

KÇ
16.2

Toutes les cartes, sections, profils, diagraphies et autres documents géologiques ou géophysiques
seront fournis sur un support transparent adéquat pour reproduction uttérieure.

Î
Une portion représentative des carottes et des déblais de forage prélevés dans chaque puits ainsi
que des échantillons des fluides produits pendant les tests ou essais de production seront
également fournis au Congo dans des délais raisonnables.

A l'expiration du Contrat, pour quelque raison que ce soit, les documents originaux et échantillons
relatifs aux Travaux Pétroliers conduits postérieurement à la Date d'Effet seront remis au Congo.

Le Congo pourra à tout moment prendre connaissance des rapporñts de l'Opérateur sur les Travaux
Pétroliers. dont au moins une copie sera conservée au Congo.

Le Contrat ainsi que ses Annexes et toutes les informations relatives à l'exécution du Contrat sont,
vis-à-vis des tiers, traités comme confidentiels par les Parties. Cette obligation ne concerne pas:

((] les informations relevant du domaine public,

() les informations déjà connues par une Partie avant qu'elles ne lui soient communiquées dans
le cadre du Contrat, et

{i) les informations obtenues légalement auprès de tiers qui les ont eux-mêmes obtenues
légalement et qui ne font l'objet d'aucune restriction de divulgation ni d'engagement de
confidentialité.

Les Parties peuvent cependant les communiquer, en tant que de besoin, en particulier:

- à leurs autorités de tutelle ou à des autorités boursières, si elles y sont légalement ou
contractuellement obligées, ou

- aux instances judiciaires ou arbitrales dans le cadre de procédures judiciaires ou arbitrales, si
elles y sont légalement ou contractuellement obligées, ou

- à leurs Sociétés Affiliées, étant entendu que la Partie qui communique de telles informations à
une Société Affiliée se porte garante envers l'autre Partie du respect de l'obligation de
confidentialité, ou

- aux banques et organismes financiers dans le cadre du financement des Travaux Pétroliers, sous
réserve que ces banques et organismes s'engagent à les tenir confidentielles.

L'Opérateur peut également communiquer les informations aux tiers fournisseurs, entrepreneurs et
prestataires de services intervenant dans le cadre du Contrat, à condition toutefois qu'une telle
communication soit nécessaire pour la réalisation des Travaux Pétroliers et que lesdits tiers
s'engagent à les tenir confidentielles.

Les entités composant le Contracteur peuvent également communiquer des informations à des tiers
en vue d'une cession d'intérêts pour autant que ces tiers souscrivent un engagement ce

confidentialité dont copie sera communiquée au Congo.

K
Article 17 - Cessions
Toute Cession d'intérêt sur tout ou partie de la Zone de Permis par l'une des entités composant le Contracteur

sera soumise à l'approbation préalable du Congo dans les conditions fixées par la Convention et ses Avenants
n°1à5,7ets.

Article 18 - Entrée en Vigueur -Date d'Etfet - Durée - Modifications

18.1 Le Contrat entrera en vigueur le jour de la promulgation de la loi portant approtation du présert
Contrat et de la loi portant approbation de ‘Avenant n° 9 à la Convention.

Sous réserve de la promulgation ces Icis portant approbation de l'Avenant à la Conventic-
d'Etablissement entre le Congo et Agip Recherches Congo et approbation du contrat de partage de
production modifiant le régime juridique des titres d'exploitation issus du Permis de recherches de
Madingo Maritime dont Agip Recherches Congo est titulaire, le Contrat portera effet, rétroactivemert
ou non, à compter du 1er Janvier 19C6.

18.2 Le Cortrai restera en vigueur jusqu'à l'expiration du dernier des Permis sur la Zone ce Permis.

18.3 Les termes de ce Contrat ne peuvent être modifiés que par l'accord unanime des Parties.

Atticle 19 - Force majeure

19.1 Aucun retard ou défaillance d'une Partie à exécuter l'une quelconque des obligations découlant du
Contrat ne sera considéré comme une violation de ce Contrat si ce retard ou cette défaillance est cù
à un cas de force majeure, c'est-à-dire à un événement imprévisible, irrésistible et indépendant de la
volonté de la Partie qui l'invoque.

Si, par suite d'un cas de force majeure, l'exécution de l'une quelconque des obligations du Contrat
est différée, la durée du retard en résultant, augmentée du temps qui pourra être nécessaire à la
réparation des dommages causés pendant ledit retard et à la reprise des Travaux Pétroliers, sera
ajoutée au délai prévu au Contrat pour l'exécution de ladite obligation.

19.2 Lorsqu'une Partie considère qu'elle se trouve empêchée de remplir l'une quelconque de ses
obligations en raison d’un cas de force majeure, elle doit le notifier sans délai à l'autre Partie en
spécifiant les éléments de nature à établir la force majeure, et prendre, en accord avec l'autre Partie,
toutes les dispositions utiles et nécessaires pour permettre la reprise normale de l'exécution des
obligations affectées dès la cessation de l'événement constituant le cas de force mejeure.

Les obligations autres que celles affectées par la force majeure doivent continuer à être remplies

conformément aux-dispositions du Contrat.
Article 20 - Droit applicable et Règlement des Litiges

20.1 Le Contrat est régi par le droit congolais.

20.2 Tous différends découlant du Contrat seront tranchés définitivement, conformément à la
“Convention pour le règlement des différends relatifs aux investissements entre Etats et
ressortissants d’autres Etats” du 18 mars 1965, par un collège arbitral composé de trois arbitres
nommés conformément aux dispositions de cette Convention. Le siège de l'arbitrage sera Paris,
France. La sentence arbitrale sera définitive et sera exécutoire par tout tribunal compétent.

Pour permettre l'application de cette clause d'arbitrage, les Parties conviennent que ces éventuels
différends constitueront des différends juridiques et contractuels résultant directement d'un
investissement.

Atticle 21 - Divers

Tous les avis et autres communications prévus au Contrat seront donnés par écrit, soit:

[0] par remise au représentant de la Partie au Comité de Gestion,
(iü) par courrier recommandé avec demande d'avis de réception,
(iii) par télex, télécopieur ou télégramme, adressé à la Partie qui doit être notifiée à l'adresse appropriée

indiquée ci-dessous :

a) Pour le Congo Ministère des Hydrocarbures
BP 2120 BRAZZAVILLE
République du Congo
Télex : 5547KG
Fax : (242) 83.62.43

b) Pour le Contracteur Elf Congo Agip Recherches Congo
BP 405 BRAZZAVILLE BP 2047 BRAZZAVILLE
République du Congo République du Congo
Télex : 5268KG Télex : 5370 KG
Fax : (242) 83 24 22 Fax : (242) 83 37 59

UT
MH.  Faitentrois (3) exemplaires,

aGazavike ,1e 23.11.1445.

EL Le Congo EH Congo

Par Monsieur Benot KOUKEBENE, Par Monsieur Plerrc OFFANT,

Directeur Général

Par Monsieur Pietro CAVANNA,

Président
